Irder of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Robert P. Ritacca is suspended from the practice of law for one year and until further order of the Court, with the suspension entirely stayed and respondent placed on probation for a period of one year subject to the following conditions: a. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the status of his practice of law and the nature and extent of his compliance with the conditions of probation; b. Respondent shall notify the Administrator within 14 days of any change of address; c. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigation relating to his conduct; d. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; e. Respondent shall continue with his course of medical treatment with Doctors Grujic and Grober (his treating neurologist and rheumatolgist), or other such qualified medical professionals; f. Respondent shall follow the treatment recommendations made by Dr. Mercury in regards to his most recent neuropsychological evaluations; g. Respondent shall sign the necessary releases to allow his treating physicians to: (1) disclose to the Administrator on at least a quarterly basis information pertaining to the nature of respondent’s compliance with his treatment plan; (2) report on respondent’s condition in regard to the status of his cerebral vasculitis; (3) promptly report to the Administrator respondent’s failure to follow his treatment plan; and (4) respond to any inquiries from the Administrator regarding respondent’s prognosis in relation to his cerebral vasculitis; h. Probation shall be revoked if respondent is found to have violated any of the terms of probation. The suspension for one year and until further order of the Court shall commence from the date of the determination that any term of probation has been violated. Respondent Robert P. Ritacca shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.